  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 1 of 18 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 JACK BLANKENSHIP                                 )          CASE NO.
 12600 Sable Park Drive                           )
 Apartment 103                                    )          JUDGE:
 Pineville, NC 28134                              )
                                                  )
        -and-                                     )
                                                  )
 ELIZABETH LEACH                                  )
 12600 Sable Park Drive                           )
 Apartment 103                                    )
 Pineville, NC 28134                              )
                                                  )
                               Plaintiffs,        )
                                                  )
                       v.                         )          COMPLAINT FOR DAMAGES
                                                  )          AND INJUNCTIVE RELIEF
 MARK PORTER AUTOPLEX, INC.                       )
 c/o Chase Porter                                 )          JURY DEMAND ENDORSED
 42885 Cook Road                                  )          HEREIN
 Pomeroy, Ohio 45769                              )
                                                  )
                               Defendant.         )
                                                  )
                                                  )
                                                  )

       Plaintiffs, Jack Blankenship and Elizabeth Leach (collectively, “Plaintiffs”), by and

through undersigned counsel, as their Complaint against Defendant Mark Porter Autoplex, Inc.

(“MPA”), states and avers the following:

                             PARTIES, VENUE, & JURISDICTION

1. Blankenship is a resident of Pineville, North Carolina.

2. At all times herein, Blankenship was acting in the course and scope of his employment.

3. Leach is a resident of Pineville, North Carolina.

4. At all times herein, Leach was acting in the course and scope of her employment.
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 2 of 18 PAGEID #: 2




5. MPA is a domestic corporation for profit that does business at 42411 Charles Chancey Drive,

    Pomeroy, Meigs County, Ohio 45769 (“GM Location”).

6. MPA is and, at all times herein, was an employer within the meaning of R.C. § 4112.01 et seq.

7. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Plaintiffs are alleging

    a Federal Law Claim under Title VII of the Civil Rights Act of 1964, 28 U.S.C. § 2000e (“Title

    VII”).

8. All material events alleged in this Complaint occurred in Meigs County, Ohio.

9. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

    § 1367 as Plaintiffs’ state law claims are so closely related to their federal law claims that they

    form part of the same case or controversy under Article III of the United States Constitution.

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

11. Within 300 days of the conduct alleged below, Blankenship filed a Charge of Discrimination with

    the Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-02176

    against MPA (“Blankenship EEOC Charge”).

12. Within 300 days of the conduct alleged below, Leach filed a Charge of Discrimination with the

    Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-02161 against

    MPA (“Leach EEOC Charge”).

13. On or about January 8, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to

    Blankenship regarding the Charges of Discrimination brought by Blankenship against MPA in

    the Blankenship EEOC Charge.

14. On or about January 26, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to

    Leach regarding the Charges of Discrimination brought by Leach against MPA in the Leach

    EEOC Charge.



                                                   .2
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 3 of 18 PAGEID #: 3




15. Plaintiffs received their Right to Sue letters from the EEOC in accordance with 42 U.S.C. §

   2000e-5(f)(1), which have been attached hereto as Plaintiffs Exhibit A.

16. Plaintiffs have filed this Complaint within 90 days of the issuance of the Notice of Right to

   Sue letter.

17. Plaintiffs have properly exhausted their administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).

                                                FACTS

18. Blankenship is a former employee of MPA.

19. On or about October 12, 2010, Blankenship began working for MPA.

20. MPA employed Blankenship as a sales associate.

21. At all times herein, Blankenship was qualified for the position of sales associate.

22. Leach is a former employee of MPA.

23. On or about January 27, 2019, Leach began working for MPA.

24. MPA employed Leach as a sales associate.

25. At all times herein, Leach was qualified for the position of sales associate.

26. MPA is a group of automobile dealerships.

27. At the GM Location, MPA sells Chevrolet, Buick, and GMC vehicles.

28. Blankenship worked at the GM Location.

29. Leach worked at the GM Location.

30. Chase Porter was the general manager at the GM Location.

31. Porter is the son of MPA’s owner.

32. Porter was Blankenship’s direct supervisor.

33. Porter was not involved in the decision to hire Blankenship.



                                                  .3
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 4 of 18 PAGEID #: 4




34. Porter was Leach’s direct supervisor.

35. Hollie Stanley was a sales associate at the GM Location.

36. Porter was Stanley’s direct supervisor.

37. Porter sent sexually explicit text messages to Stanley (“Tawdry Texts”).

38. Among the Tawdry Texts, Porter wrote to Stanley that he wanted to use “nipple clamps” on

   her.

39. Among the Tawdry Texts, Porter wrote to Stanley, “What talking about [sic] tearing the straps

   of your dress from your shoulders so that it falls to the ground then sinking my mouth on the

   side of your [sic] sucking and biting as I rip your bra then shove my hands down your front

   and rubbing you until you are good and wet and then slamming a finger inside of while my

   thumb rubs your clit then forcing you to your knees making you unbutton my pants and pull

   my pants down until my dick flops out and shoving the head into your mouth and holding your

   [sic] making you suck it deeper.”

40. Among the Tawdry Texts, Porter wrote, “if you want somebody to talk dirty to you I can do

   that trust me I’m picturing fucking you until you couldn’t stand over my desk” [sic].

41. In or about April 2019, Stanley showed Blankenship the Tawdry Texts.

42. In or about April 2019, Stanley told Blankenship that the Tawdry Texts were unwelcome.

43. In or about April 2019, Blankenship believed that the Tawdry Texts were unwelcome to

   Stanley.

44. In or about April 2019, Blankenship reasonably believed that the Tawdry Texts were

   unwelcome to Stanley.

45. In or about April 2019, Stanley told Blankenship that Porter was sexually harassing her.

46. In or about April 2019, Blankenship believed that Porter was sexually harassing Stanley.



                                               .4
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 5 of 18 PAGEID #: 5




47. In or about April 2019, Blankenship reasonably believed that Porter was sexually harassing

   Stanley.

48. In or about April 2019, Stanley showed Leach the Tawdry Texts.

49. In or about April 2019, Stanley told Leach that the Tawdry Texts were unwelcome.

50. In or about April 2019, Leach believed that the Tawdry Texts were unwelcome to Stanley.

51. In or about April 2019, Leach reasonably believed that the Tawdry Texts were unwelcome to

   Stanley.

52. In or about April 2019, Stanley told Leach that Porter was sexually harassing her.

53. In or about April 2019, Leach believed that Porter was sexually harassing Stanley.

54. In or about April 2019, Leach reasonably believed that Porter was sexually harassing Stanley.

55. Porter sexually harassed Stanley.

56. Blankenship opposed the sexual harassment of Stanley.

57. Blankenship opposed the perceived sexual harassment of Stanley.

58. Leach opposed the sexual harassment of Stanley.

59. Leach opposed the perceived sexual harassment of Stanley.

60. On or about May 3, 2019, Blankenship reported to Vincent Felts that Porter was sexually

   harassing Stanley (“Blankenship’s Report of Harassment”).

61. Felts was Finance Manager for MPA.

62. MPA has a policy against sexual harassment (“Sexual Harassment Policy”).

63. MPA’s Sexual Harassment Policy precludes retaliation against employees who complain about

   sexual harassment.

64. Alternatively, retaliation against employees who complain about sexual harassment is

   permitted by MPA.



                                                .5
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 6 of 18 PAGEID #: 6




65. MPA’s Sexual Harassment Policy precludes intimidation against employees who complain

   about sexual harassment.

66. Alternatively, intimidation against employees who complain about sexual harassment is

   permitted by MPA.

67. MPA’s Sexual Harassment Policy requires employees to report what they reasonably believe

   is a violation of the Sexual Harassment Policy.

68. MPA’s Sexual Harassment Policy precludes retaliation against employees who report a

   violation of the Sexual Harassment Policy.

69. Alternatively, retaliation against employees who report a violation of the Sexual Harassment

   Policy is permitted by MPA.

70. MPA’s Sexual Harassment Policy precludes intimidation against employees who report a

   violation of the Sexual Harassment Policy.

71. Alternatively, intimidation against employees who report a violation of the Sexual Harassment

   Policy is permitted by MPA.

72. The Tawdry Texts violate the Sexual Harassment Policy.

73. MPA has a policy to investigate reports of violations of its Sexual Harassment Policy.

74. An investigation should include interviewing the complainant.

75. An investigation should include interviewing the subject of the complaint.

76. An investigation should include interviewing the subject of the reported discrimination.

77. An investigation should include interviewing witnesses to the reported discrimination.

78. An investigation should include getting a written statement from the complainant.

79. An investigation should include getting a written statement from the subject of the complaint.




                                                .6
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 7 of 18 PAGEID #: 7




80. An investigation should include getting a written statement from the subject of the reported

   discrimination.

81. In response to Blankenship’s Report of Harassment, MPA did not interview Blankenship.

82. In response to Blankenship’s Report of Harassment, MPA did not interview Stanley.

83. In response to Blankenship’s Report of Harassment, MPA did not interview Porter.

84. In response to Blankenship’s Report of Harassment, MPA did not interview witnesses.

85. In response to Blankenship’s Report of Harassment, MPA did not get a written statement from

   Blankenship.

86. In response to Blankenship’s Report of Harassment, MPA did not get a written statement from

   Stanley.

87. In response to Blankenship’s Report of Harassment, MPA did not get a written statement from

   Porter.

88. In response to Blankenship’s Report of Harassment, MPA did not get a written statement from

   witnesses.

89. MPA did not investigate Blankenship’s Report of Harassment.

90. MPA did not give Porter a verbal warning as a result of Blankenship’s Report of Harassment.

91. MPA did not give Porter a written warning as a result of Blankenship’s Report of Harassment.

92. MPA did not give Porter a final warning as a result of Blankenship’s Report of Harassment.

93. MPA did not give Porter a suspension as a result of Blankenship’s Report of Harassment.

94. MPA did not terminate Porter’s employment as a result of Blankenship’s Report of

   Harassment.

95. MPA did not discipline Porter at all as a result of Blankenship’s Report of Harassment.

96. Felts told Porter about Blankenship’s Report of Harassment.



                                               .7
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 8 of 18 PAGEID #: 8




97. Porter was in charge of assigning sales leads to sales associates.

98. Prior to Blankenship’s Report of Harassment, Porter assigned sales leads to Blankenship.

99. After Blankenship’s Report of Harassment, Porter stopped assigning sales leads to

    Blankenship (“Blankenship Sales Snubbing”).

100. The Blankenship Sales Snubbing was an adverse action.

101. MPA paid Blankenship on a commission basis.

102. Because of the Blankenship Sales Snubbing, Blankenship got fewer sales than he got before

    the Blankenship Sales Snubbing.

103. Because of the Blankenship Sales Snubbing, Blankenship received less money from

    commissions than he received before the Blankenship Sales Snubbing.

104. Porter did the Blankenship Sales Snubbing intentionally.

105. Porter did the Blankenship Sales Snubbing willfully.

106. Porter knew that MPA paid Blankenship on a commission basis.

107. Porter knew that a reduction in Blankenship’s sales would cause Blankenship to receive less

    money from commissions.

108. Porter did the Blankenship Sales Snubbing in retaliation for Blankenship’s Report of

    Harassment.

109. Prior to Blankenship’s Report of Harassment, MPA allowed Blankenship to set his own work

    schedule.

110. After Blankenship’s Report of Harassment, MPA required Blankenship to work a schedule

    set by Porter (“Retaliatory Scheduling of Blankenship”).

111. The Retaliatory Scheduling of Blankenship was an adverse action.

112. Porter made the decision to do the Retaliatory Scheduling of Blankenship.



                                                 .8
  Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 9 of 18 PAGEID #: 9




113. MPA did the Retaliatory Scheduling of Blankenship intentionally.

114. MPA did the Retaliatory Scheduling of Blankenship willfully.

115. MPA did the Retaliatory Scheduling in retaliation for Blankenship’s Report of Harassment.

116. In or about mid-July 2019, Leach reported to Felts that Porter was sexually harassing Stanley

    (“Leach’s Report of Harassment”).

117. In response to Leach’s Report of Harassment, MPA did not interview Leach.

118. In response to Leach’s Report of Harassment, MPA did not interview Stanley.

119. In response to Leach’s Report of Harassment, MPA did not interview Porter.

120. In response to Leach’s Report of Harassment, MPA did not interview witnesses.

121. In response to Leach’s Report of Harassment, MPA did not get a written statement from

    Leach.

122. In response to Leach’s Report of Harassment, MPA did not get a written statement from

    Stanley.

123. In response to Leach’s Report of Harassment, MPA did not get a written statement from

    Porter.

124. In response to Leach’s Report of Harassment, MPA did not get a written statement from

    witnesses.

125. MPA did not investigate Leach’s Report of Harassment.

126. MPA did not give Porter a verbal warning as a result of Leach’s Report of Harassment.

127. MPA did not give Porter a written warning as a result of Leach’s Report of Harassment.

128. MPA did not give Porter a final warning as a result of Leach’s Report of Harassment.

129. MPA did not give Porter a suspension as a result of Leach’s Report of Harassment.

130. MPA did not terminate Porter’s employment as a result of Leach’s Report of Harassment.



                                                .9
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 10 of 18 PAGEID #: 10




131. MPA did not discipline Porter at all as a result of Leach’s Report of Harassment.

132. Felts told Porter about Leach’s Report of Harassment.

133. Prior to Leach’s Report of Harassment, Porter assigned sales leads to Leach.

134. After Leach’s Report of Harassment, Porter stopped assigning sales leads to Leach (“Leach

    Sales Snubbing”).

135. The Leach Sales Snubbing was an adverse action.

136. MPA paid Leach on a commission basis.

137. Because of the Leach Sales Snubbing, Leach got fewer sales than she got before the Leach

    Sales Snubbing.

138. Because of the Leach Sales Snubbing, Leach received less money from commissions than she

    received before the Leach Sales Snubbing.

139. Porter did the Leach Sales Snubbing intentionally.

140. Porter did the Leach Sales Snubbing willfully.

141. Porter knew that MPA paid Leach on a commission basis.

142. Porter knew that a reduction in Leach’s sales would cause Leach to receive less money from

    commissions.

143. Porter did the Leach Sales Snubbing in retaliation for Leach’s Report of Harassment.

144. Prior to Leach’s Report of Harassment, MPA allowed Leach to set her own work schedule.

145. After Leach’s Report of Harassment, MPA required Leach to work a schedule set by Porter

    (“Retaliatory Scheduling of Leach”).

146. The Retaliatory Scheduling of Leach was an adverse action.

147. Porter made the decision to do the Retaliatory Scheduling of Leach.

148. MPA did the Retaliatory Scheduling of Leach intentionally.



                                               .10
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 11 of 18 PAGEID #: 11




149. MPA did the Retaliatory Scheduling of Leach willfully.

150. MPA did the Retaliatory Scheduling of Leach in retaliation for Leach’s Report of Harassment.

151. In or about September 2019, Blankenship requested four days off work, from October 5, 2019,

    to October 8, 2019 (“Blankenship’s Vacation Request”).

152. In or about September 2019, Porter approved Blankenship’s Vacation Request.

153. Porter knew that Blankenship made Blankenship’s Vacation Request because he had plans to

    be out of state.

154. In or about September 2019, Leach requested four days off work, from October 5, 2019, to

    October 8, 2019 (“Leach’s Vacation Request”).

155. In or about September 2019, Porter approved Leach’s Vacation Request.

156. On or about September 30, Porter asked Stanley if she deleted the Tawdry Texts. (“Request

    to Delete Tawdry Texts”)

157. On or about September 30, 2019, Stanley informed Porter that she did delete the Tawdy Texts.

158. On or about October 1, 2019, Porter scheduled Blankenship to work October 7, 2019 (“Last-

    Minute Scheduling of Blankenship”).

159. On or about October 1, 2019, Porter scheduled Blankenship to work October 7, 2019.

160. On or about October 1, 2019, Porter knew that Blankenship had plans to be out of state on

    October 7, 2019.

161. October 7, 2019 was a did not work for Defendant on Mondays.

162. Porter did the Last-Minute Scheduling of Blankenship because he knew Blankenship had

    plans to be out of state.

163. Porter did the Last-Minute Scheduling of Blankenship because he knew Stanley deleted the

    Tawdy Texts.



                                              .11
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 12 of 18 PAGEID #: 12




164. The Last-Minute Scheduling of Blankenship was an adverse action.

165. Porter intentionally did the Last-Minute Scheduling of Blankenship.

166. Porter willfully did the Last-Minute Scheduling of Blankenship.

167. Porter knew that Blankenship would either have to miss work or cancel his travel plans as a

    result of the Last-Minute Scheduling of Blankenship.

168. On or about October 1, 2019, Porter scheduled Leach to work October 7, 2019 (“Last-Minute

    Scheduling of Leach”).

169. On or about October 1, 2019, Porter scheduled Leach to work October 7, 2019.

170. On or about October 1, 2019, Porter knew that Leach had plans to be out of state on October

    7, 2019.

171. Porter did the Last-Minute Scheduling of Leach because he knew Leach had plans to be out

    of state.

172. Porter did the Last-Minute Scheduling of Leach because he knew Stanley deleted the Tawdy

    Texts.

173. The Last-Minute Scheduling of Leach was an adverse action.

174. Porter intentionally did the Last-Minute Scheduling of Leach.

175. Porter willfully did the Last-Minute Scheduling of Leach.

176. Porter knew that Leach would either have to miss work or cancel her travel plans as a result

    of the Last-Minute Scheduling of Leach.

177. On or about October 1, 2019, Blankenship told Porter via phone that Plaintiffs were scheduled

    to work October 7, 2019, despite their approved vacation time.

178. On or about October 1, 2019, Porter refused to change the Last-Minute Scheduling of

    Plaintiffs.



                                               .12
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 13 of 18 PAGEID #: 13




179. On or about October 9, 2019, MPA terminated Plaintiffs employment (“Termination of

    Plaintiffs”).

180. The Termination of Plaintiffs was an adverse action.

181. MPA has a progressive disciplinary policy (“Discipline Policy”).

182. A verbal warning is the lowest level of discipline in the Discipline Policy.

183. Blankenship did not receive a verbal warning before the Termination of Blankenship.

184. Leach did not receive a verbal warning before the Termination of Leach.

185. A written warning is a higher level of discipline than a verbal warning in the Discipline Policy.

186. Blankenship did not receive a written warning before the Termination of Blankenship.

187. Leach did not receive a written warning before the Termination of Leach.

188. A termination is the highest level of discipline in the Discipline Policy.

189. MPA knowingly skipped progressive disciplinary steps in terminating Blankenship.

190. MPA knowingly skipped progressive disciplinary steps in terminating Leach.

191. MPA knowingly terminated Blankenship’s employment.

192. MPA knowingly terminated Leach’s employment.

193. MPA knowingly took an adverse action against Blankenship.

194. MPA knowingly took an adverse action against Leach.

195. MPA intentionally skipped progressive disciplinary steps in terminating Blankenship.

196. MPA intentionally skipped progressive disciplinary steps in terminating Leach.

197. MPA intentionally terminated Blankenship’s employment.

198. MPA intentionally terminated Leach’s employment.

199. MPA intentionally took an adverse action against Blankenship.

200. MPA intentionally took an adverse action against Leach.



                                                 .13
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 14 of 18 PAGEID #: 14




201. MPA knew that skipping progressive disciplinary steps in terminating Blankenship would

    cause Blankenship harm, including economic harm.

202. MPA knew that skipping progressive disciplinary steps in terminating Leach would cause

    Leach harm, including economic harm.

203. MPA knew that terminating Plaintiffs would cause Plaintiffs harm, including economic harm.

204. MPA willfully skipped progressive disciplinary steps in terminating Plaintiffs.

205. MPA willfully terminated Plaintiffs employment.

206. MPA willfully took an adverse action against Plaintiffs.

207. As a direct and proximate result of MPA’s conduct, Plaintiffs suffered and will continue to

    suffer damages, including economic, emotional distress, and physical sickness damages.

                COUNT I: RETALIATION IN VIOLATION OF TITLE VII

208. Plaintiffs restate each and every prior paragraph of this complaint, as if it were fully restated

    herein.

209. Plaintiffs believed that Porter was sexually harassing Stanley.

210. Plaintiffs reasonably believed that Porter was sexually harassing Stanley.

211. Plaintiffs complained about Porter’s sexual harassment of Stanley.

212. Plaintiffs complained about Porter’s alleged sexual harassment of Stanley.

213. Subsequent to Blankenship’s reporting of sexual harassment, MPA did the Blankenship Sales

    Snubbing.

214. Subsequent to Blankenship’s reporting of sexual harassment, MPA did the Retaliatory

    Scheduling of Blankenship.

215. Subsequent to Blankenship’s reporting of sexual harassment, MPA did the Last-Minute

    Scheduling of Blankenship.



                                                 .14
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 15 of 18 PAGEID #: 15




216. Subsequent to Blankenship’s reporting of sexual harassment, MPA terminated Blankenship’s

    employment.

217. MPA’s actions were retaliatory in nature based on Blankenship’s opposition to the unlawful

    discriminatory conduct.

218. Subsequent to Leach’s reporting of sexual harassment, MPA did the Leach Sales Snubbing.

219. Subsequent to Leach’s reporting of sexual harassment, MPA did the Retaliatory Scheduling

    of Leach.

220. Subsequent to Leach’s reporting of sexual harassment, MPA did the Last-Minute Scheduling

    of Leach.

221. Subsequent to Leach’s reporting of sexual harassment, MPA terminated Leach’s

    employment.

222. MPA’s actions were retaliatory in nature based on Leach’s opposition to the unlawful

    discriminatory conduct.

223. Pursuant to Title VII, it is an unlawful discriminatory practice to retaliate against an employee

    for opposing sexual harassment.

224. As a direct and proximate result of MPA’s conduct, Plaintiffs suffered and will continue to

    suffer damages, including economic, emotional distress, and physical sickness damages.

          COUNT II: RETALIATION IN VIOLATION OF R.C. § 4112.01 et seq.

225. Plaintiffs restate each and every prior paragraph of this complaint, as if it were fully restated

    herein.

226. Plaintiffs believed that Porter was sexually harassing Stanley.

227. Plaintiffs reasonably believed that Porter was sexually harassing Stanley.

228. Plaintiffs complained about Porter’s sexual harassment of Stanley.



                                                 .15
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 16 of 18 PAGEID #: 16




229. Plaintiffs complained about Porter’s alleged sexual harassment of Stanley.

230. Subsequent to Blankenship’s reporting of sexual harassment, MPA did the Blankenship Sales

    Snubbing.

231. Subsequent to Blankenship’s reporting of sexual harassment, MPA did the Retaliatory

    Scheduling of Blankenship.

232. Subsequent to Blankenship’s reporting of sexual harassment, MPA did the Last-Minute

    Scheduling of Blankenship.

233. Subsequent to Blankenship’s reporting of sexual harassment, MPA terminated Blankenship’s

    employment.

234. MPA’s actions were retaliatory in nature based on Blankenship’s opposition to the unlawful

    discriminatory conduct.

235. Subsequent to Leach’s reporting of sexual harassment, MPA did the Leach Sales Snubbing.

236. Subsequent to Leach’s reporting of sexual harassment, MPA did the Retaliatory Scheduling

    of Leach.

237. Subsequent to Leach’s reporting of sexual harassment, MPA did the Last-Minute Scheduling

    of Leach.

238. Subsequent to Leach’s reporting of sexual harassment, MPA terminated Leach’s

    employment.

239. MPA’s actions were retaliatory in nature based on Leach’s opposition to the unlawful

    discriminatory conduct.

240. Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate in

    any manner against any other person because that person has opposed any unlawful

    discriminatory practice defined in this section…”



                                              .16
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 17 of 18 PAGEID #: 17




241. As a direct and proximate result of MPA’s conduct, Plaintiffs suffered and will continue to

     suffer damages, including economic, emotional distress, and physical sickness damages.

                                      DEMAND FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Honorable Court grant the following

relief:

  (a) Issue an order requiring MPA retroactively to restore Plaintiffs to the positions to which

      they were entitled by virtue of their application and qualifications, and expunge their

      personnel files of all negative documentation;

  (b) An award against MPA of compensatory and monetary damages to compensate Plaintiffs for

      physical injury, physical sickness, lost wages, emotional distress, and other consequential

      damages, in an amount in excess of $25,000 per claim to be proven at trial;

  (c) An award of punitive damages against MPA in an amount in excess of $25,000;

  (d) An award of reasonable attorneys’ fees and non-taxable costs for Plaintiffs’ claims as

      allowable under law;

  (e) An award of the taxable costs of this action; and

  (f) An award of such other relief as this Court may deem necessary and proper.

                                                       Respectfully submitted,

                                                       /s/ Trisha Breedlove_________
                                                       Trisha Breedlove (0095852)
                                                       Paul Filippelli (0097085)
                                                       THE SPITZ LAW FIRM, LLC
                                                       1103 Schrock Road, Suite 307
                                                       Columbus, Ohio 43229
                                                       Phone: (216) 291-4744
                                                       Fax: (216) 291-5744
                                                       Email: trisha.breedlove@spitzlawfirm.com
                                                       Email: paul.filippelli@spitzlawfirm.com
                                                       Attorneys for Plaintiffs



                                                .17
Case: 2:21-cv-00861-SDM-KAJ Doc #: 1 Filed: 02/26/21 Page: 18 of 18 PAGEID #: 18




                                    JURY DEMAND

  Plaintiffs demand a trial by jury by the maximum number of jurors permitted.


                                                  /s/ Trisha Breedlove_______
                                                  Trisha Breedlove (0095852)
                                                  Paul Filippelli (0097085)




                                            .18
